[DO NOT PUBLISH]

             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                                                                FILED
                                                       U.S. COURT OF APPEALS
                                                         ELEVENTH CIRCUIT
                             No. 05-10145                   June 13, 2005
                         Non-Argument Calendar             THOMAS K. KAHN
                                                                CLERK

                   D. C. Docket No. 03-22726-CV-JLK

SHELL MALBRANCHE,
EDDY GEDEON,

                                                          Plaintiffs-Appellees,

                                  versus

ART HALL PROTECTION SERVICES, INC.,
ARTHUR HALL,

                                                        Defendants-Appellees.




                Appeal from the United States District Court
                   for the Southern District of Florida

                              (June 13, 2005)


Before TJOFLAT, BLACK and PRYOR, Circuit Judges.


PER CURIAM:
      The district court granted appellees’ motion for summary judgment without

giving appellants “10-day advance notice that it would take [appellees’] motion

under advisement as of a certain date.” Milburn v. United States, 734 F. 2d 762,

766-67 (11th Cir. 1984). The district court’s judgment is therefore vacated and the

cause is remanded for further proceedings.

      SO ORDERED.




                                         2